DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement filed 7/11/2018 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 10, 11 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roos et al (9,559,486).
With respect to claim 1, Roos et al disclose:
A frequency modulated laser [ taught by figure 2 ], comprising: a laser source to emit an optical beam [ taught by tunable laser (207) ], wherein an optical frequency of the optical beam changes in response to at least one signal applied to at least one input of the laser source [ met by the function of frequency sweep driver (203) ]; and a laser driver that generates the at least one signal to cause the optical frequency to vary in accordance with a periodic frequency versus time function [ taught by the frequency sweep driver (203) ], wherein the laser driver generates the at least one signal for a current period of the periodic frequency versus time function based, at least in part, on optical frequency versus time measurements of one or more prior periods of the periodic frequency versus time function [ column 11, lines 15-23 teach that the source controller (201) receives data from laser controller (230) indicating measurements made of deviations from linearity, thus being prior in that the source controller (201) uses this data to operate the frequency sweep driver (203) ].
Claim 21 is anticipated by the method of operating of the elements of Roos et al applied to claim 1.
Claim 2 is taught by column 7, line 48.
Claim 4 is taught by beam splitter (211) in combination with the feedback control elements sending a split signal to laser controller (230).
Claims 6 and 7 are anticipated by the source controller (202) in that column 11, lines 15-23 teach that it measures deviations from linearity.
Claims 10 and 11 are taught by the dispersion compensation component in light of column 14, lines 19-25.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5  are rejected under 35 U.S.C. 103 as being unpatentable over Roos et al, as applied under 35 USC 102 to claim 4 above, and further in view of Sebastian et al (9,864,060).
Claim 3 would have been obvious because column 1, lines 40-44 of Sebastion et al taught that a linear frequency modulated signal typically included a sawtooth or triangle waveform.
.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al (9,864,060) in view of Satyan et al (Precise Control of Broadband Frequency Chirps Using Optoelectronic Feedback).
With respect to claim 16, Sebastian et al disclose:
A coherent light detection and ranging (LIDAR) system [ taught by figure 2 ], comprising: a first frequency modulated laser to emit a first optical [ taught by laser source (218) ], wherein an optical frequency of the first optical beam varies in accordance with a first periodic frequency versus time function [ taught by column 7, lines 57-59 ], a scanning optical system to scan the first optical beam over a scene [ taught by scanning element (257) ]; and a measurement subsystem to measure range and/or range rate for pixels within the scene based on reflections of the first optical beam from the scene [ the abstract teaches that the system detect range and range rate ], wherein the measurement subsystem measures range and/or range rate for multiple pixels during each period of the first periodic frequency versus time function.
Sebastian et al does not explicitly teach the measurement subsystem measures range and/or range rate for multiple pixels during each period of the first periodic frequency versus time function.
However, figure 7 of Satyan et al taught that it was known that frequency modulated LIDAR system could resolve targets at a resolution greater than 1.5mm, thus rendering measuring range or range rate for multiple pixels obvious when the device of Sebastian et al was used in multiple target environments.
.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al (9,864,060) in view of Satyan et al (Precise Control of Broadband Frequency Chirps Using Optoelectronic Feedback) as applied to claim 17 above, and further in view of Leep (2007/0273863).
Column 1, lines 40-44 of Sebastion et al taught that a linear frequency modulated signal typically included a sawtooth or triangle waveform.
Claims 18 and 19 add that these waveforms be in 180 degree opposition.
Paragraph 0024 of Leep teaches that it was known to invert the control output to a first and second laser source, thus rendering claims 18 and 19 a common practice in the art of FMCW LIDAR.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al (9,864,060) in view of Satyan et al (Precise Control of Broadband Frequency Chirps Using Optoelectronic Feedback), as applied to claim 16 above, and further in view of Roos et al (9,559,486).
Claim 20 is met by using the circuit [ see Roos as applied to claim 1 ] disclosed by Roos et al in the device of Sebastian et al (9,864,060) as modified in view of Satyan et al (Precise Control of Broadband Frequency Chirps Using Optoelectronic Feedback).
It would have been obvious to have added the feedback circuit of Roos, when seeking to keep the output of the laser sources linear.
				Other Cited Prior Art
Kobayashi et al (JP2013002949A) – teaches a conventional linearization circuit.
Allowable Subject Matter
s 8, 9 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645